EXHIBIT 99.3 INTERCONNECT SERVICES GROUP II, LLC AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS For the Six months Ended June 30, 2012 and 2011 and the Years Ended December 31, 2011 and 2010 INTERCONNECT SERVICES GROUP II, LLC AND SUBSIDIARIES TABLE OF CONTENTS Independent Auditors’ Report 3 Consolidated Balance Sheets 4 Consolidated Statements of Operations 5 Consolidated Statements of Members’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8-11 2 INDEPENDENT AUDITORS’ REPORT To the Management and Members of Interconnect Services Group II, LLC and Subsidiaries We have audited the consolidated balance sheets of Interconnect Services Group II, LLC and Subsidiaries (collectively, the “Company”) as of December 31, 2011 and 2010, and the related consolidated statements of operations, members’ equity and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Interconnect Services Group II, LLC and Subsidiaries as of December 31, 2011 and 2010, and the results of their operations and their cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Rothstein Kass Roseland, New Jersey June 28, 2012, except Note 8, which is as of November 5, 2012 3 INTERCONNECT SERVICES GROUP II, LLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, December 31, (unaudited) Current assets: Cash $ $ $ Accounts receivable, net of allowance for doubtful accounts of approximately $164,000, $164,000 and $301,000, respectively Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Related party receivables Intangible assets - - Total assets $ $ $ Current liabilities: Accounts payable and accrued expenses $ $ $ Capital leases and equipment financing obligations Total liabilities Members' equity: Members' equity Less: Due from member ) ) ) Total members' equity Total liabilities and members' equity $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 INTERCONNECT SERVICES GROUP II, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Six Months Ended June 30, Year Ended December 31, (unaudited) (unaudited) Net revenues $ Cost of revenues Gross profit Selling, general and administrative expenses Salaries, benefits and payroll taxes Depreciation and amortization Agent commissions Other operating expenses Total selling, general and administrative expenses Operating income Other income (expenses) Interest income Loss on disposal of property and equipment - - ) ) Other income Net income $ The accompanying notes are an integral part of these consolidated financial statements. 5 INTERCONNECT SERVICES GROUP II, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF MEMBERS’ EQUITY For the Years Ended December 31, 2011 and 2010 and the Six Months Ended June 30, 2012 Balance at December 31, 2009 $ Net income Distributions to members ) Balance at December 31, 2010 Net income Distributions to members ) Balance at December 31, 2011 Net income Distributions to members ) Balance at June 30, 2012 (unaudited) The accompanying notes are an integral part of these consolidated financial statements. 6 INTERCONNECT SERVICES GROUP II, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2012 and 2011 and the Years Ended December 31, 2011 and 2010 Six months ended June 30, Year ended December 31, (unaudited) (unaudited) Cash flows from operating activities Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Loss on disposal of property and equipment Bad debt expense - Increase (decrease) in cash attributable to changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) Prepaid expenses and other current assets ) ) ) Related party receivables ) Due from member ) ) ) Accounts payable and accrued expenses ) ) Net cash provided by operating activities Cash flows from investing activities Capital expenditures ) Cash flows from financing activities Distributions to members ) Repayment of loans payable to related parties - - - ) Payments on capital leases and equipment financing obligations ) Net cash used in financing activities ) Net increase in cash Cash at beginning of year Cash at end of year $ Supplemental Disclosure of Cash Flow Information Cash paid for interest $
